Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Claims 16-30 are pending. Claims 1-15 have been cancelled. Claim 16 has been amended. Claims 23-29 are withdrawn from further consideration as being drawn to a nonelected invention. Claim 30 is new.


All prior rejections and maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 16 and “greater than 10 µm”, next to last line is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification indicates examples of close are greater than 10 µm, particularly greater than 100 µm very particularly greater than 500 µm in paragraph 0038. This is simply an example and not a definition of the term “close”. It is noted applicant defines in paragraph 0033 the average diameter of the particles ranges from 1mm to 20 mm. This means any value greater than 10 microns to 500 microns, wherein the term “greater than” has no upper limit and can include any value greater than those recited can include the entire depth of the particle as 1mm and 20 mm are greater than 10, 100 or 500 microns. 500 microns in a particle of 1mm size would include the entire particle is 500 µm depth occurred from opposite sides of a particle diameter. Accordingly the claims are indefinite. 
	Claims 17-22 are also rejected for being dependent on claim 16 and inheriting the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358).  
Watkins teaches treating foam particles of thermoplastic polyurethane, thermoplastic block copolymer polyamide and thermoplastic block elastomers (paragraph 0023,0037,0039-0041) with aqueous dye solution compositions comprising liquid dyes and solvents such as isopropanol, glycols such as diethylene glycol, glycol ether and glycol ether esters such as acetates (paragraphs 0057-0063,0066). Reichardt demonstrates isopropanol (2-propanol, isopropyl alcohol) has an EΤ(30) of 48.4 kcal/mol (202.5 kJ/mol) (page 2237, #116) and diethylene glycol has an EΤ(30) of 53.8 kcal/mol (225.1 kJ/mol) (page 2236, #155). Watkins teaches the dye diffuses in the particles and produces strong color in the pellets or article (paragraph 0066). Watkins teaches the rate of dye diffusion can be controlled and optimized into the surface of the particle to achieve a desired result (paragraph 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention as made to select the isopropanol or glycerol and liquid dye solutions to color the foamed particles with dye penetration as Watkins teaches treating the thermoplastic polyurethane beads with solutions of liquid dyes in carriers of the claimed EΤ(30) as these compositions are taught as effective solvents and coloring additives to provide the colored beads with dye in the particles. 
It is obvious that the dye would penetrate into the particle as the particle contain the same foamed thermoplastic polyurethane or foamed block copolymers treated with a liquid dye in the same polarity solvents suitable for sorption and Watkins teaches the dye diffuses into the particles and produces strong color in the particles and pellets. Since the particles are foamed (porous) and use dye in solvent the liquid would penetrate into the particles. 
It would be obvious to control the penetration of the dye to be close to the surface as Watkins emphasizes controlling the dye diffusion to achieve the desired dye penetration into the cover and coating layers and surface of the particle. Optimizing the dye penetration is within routine skill in the art to achieve a desired dye profile in the particle. Applicant uses the terms “close” to the surface or greater than 10 micrometers without giving a definition for what encompassed close. Using a term “greater than” which has no upper limit can encompass all of the particle. Since Watkins allows for control of the diffusion, and the level of diffusion is indefinite as defined by applicant, any amount close to the surface of greater than 10 microns can be chosen absent a showing of unexpected results demonstrating the criticality of the claimed depth.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358) and the isopropanol pubmed document (https://pubchem.ncbi.nlm.nih.gov/compound/Isopropyl-alcohol#section=Taste) 
Watkins and Reichardt are relied upon as set forth above.
Watkins and Reichard are silent to the boiling point of isopropanol.
The Pubmed isopropanol document shows isopropanol has a boiling point of 82.3°C (section 3.2.5, 2.4).
It would have been obvious to use a carrier with a boiling point of 80-300°C as Watkins teaches effectively using isopropanol as a dye carrier solvent and The Pubmed isopropanol document shows isopropanol has a boiling point of 82.3°C.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358) and the diethylene glycol INCHEM document (https://inchem.org/documents/icsc/icsc/eics0619.htm).
Watkins and Reichardt are relied upon as set forth above.
Watkins and Reichard are silent to the boiling point of isopropanol.
The diethylene glycol INCHEM document shows diethylene glycol has a boiling point of 245°C   (page 2, physical and chemical information).
It would have been obvious to use a carrier with a boiling point of 80-300°C as Watkins teaches effectively using diethylene glycol as a dye carrier solvent and The diethylene glycol INCHEM document shows isopropanol has a boiling point of 245°C.

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are not persuasive. It would be obvious to control the penetration of the dye to be close to the surface as Watkins emphasizes controlling the dye diffusion to achieve the desired dye penetration into the cover and coating layers and surface of the particle. Optimizing the dye penetration is within routine skill in the art to achieve a desired dye profile in the particle. Applicant uses the terms “close” to the surface or greater than 10 micrometers without giving a definition for what encompassed close. Using a term “greater than” which has no upper limit can encompass all of the particle. Since Watkins allows for control of the diffusion, and the level of diffusion is indefinite as defined by applicant, any amount close to the surface of greater than 10 microns can be chosen absent a showing of unexpected results demonstrating the criticality of the claimed depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761